United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, FALCON FIELD
STATION, Mesa, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-567
Issued: August 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2014 appellant, through her attorney, filed a timely appeal of a
December 10, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
or after April 2, 2007 causally related to her accepted employment injury.
FACTUAL HISTORY
On April l3, 2007 appellant, then a 46-year-old clerk, filed an occupational disease claim
alleging that on January 15, 2007 she first became aware that her bilateral carpal tunnel condition

1

5 U.S.C. § 8101 et seq.

was due to her employment duties of sorting mail.2 On October 5, 2009 OWCP accepted the
claim for bilateral radial styloid tenosynovitis and bilateral de Quervain’s tendinitis.
On November 8, 2009 appellant filed a claim for intermittent wage-loss compensation
commencing April 2, 2007 due to being unemployed and unable to work due to her accepted
employment injury. She noted that she had worked as a script supervisor in the private sector for
the period September 24 to 28, 2009.
By letter dated November 17, 2009, OWCP informed appellant that the evidence of
record was insufficient to establish disability due to her accepted employment injury. Appellant
was advised as to the medical evidence required to establish disability.
In a December 7, 2009 report, Dr. Kraig M. Burgess, a treating Board-certified
orthopedic surgeon, diagnosed bilateral de Quervain’s extensor tenosynovitis. He noted that
appellant had been released to light-duty work.
By decision dated February 10, 2010, OWCP denied appellant’s claim for wage-loss
compensation commencing April 2, 2007.
In a March 1, 2010 California form report, Dr. George Balfour, an examining Boardcertified orthopedic surgeon with a subspecialty in hand surgery, diagnosed right wrist sprain
with possible instability. He listed January 15, 2007 as the date of onset. Dr. Balfour checked
“yes” to the question of whether appellant could perform her usual work and indicated that she
could return to work that day.
In a March 1, 2010 report, Dr. Balfour related that appellant was evaluated that day. He
provided an employment history, medical history and physical findings. Dr. Balfour related that
appellant resigned from the employing establishment after having worked for 24 years.
Appellant was presently currently between jobs as she had last worked two weeks prior. As to
her disability, Dr. Balfour stated that she was “not temporarily disabled on a [w]orkers’
[c]ompensation basis.” In a March 17, 2010 report, he released appellant from his care as he had
no further treatment to offer.
In a March 1, 2011 report, Dr. Guven Uzun, a treating Board-certified psychiatrist and
neurologist, reported that appellant was first seen on June 23, 2010 for employment-related
shoulder, back and neck pain complaints as well as migraine headaches. Appellant was next
seen on October 22, 2010 at which time he provided a likely diagnosis of carpal tunnel
syndrome.
On January 26, 2011 appellant filed a claim for a recurrence of disability. She alleged
total disability since her employment injury date of January 15, 2007. Appellant sought medical
treatment and wage-loss compensation. She also provided a position description of script editor.

2

Appellant resigned from the employing establishment on April 12, 2007 to pursue another career as a script
editor.

2

In a June 29, 2011 letter, OWCP informed appellant that the evidence was insufficient to
establish her recurrence claim. Appellant was advised as to the definition of a recurrence and the
evidence required to establish her claim. She was given 30 days to provide this information.
By decision dated August 24, 2011, OWCP denied appellant’s recurrence claim. It found
that she resigned from the employing establishment on April 7, 2007 to work in the private
sector. Further, there was no medical evidence to support total disability for work on or after
April 2, 2007.
In a letter dated September 8, 2011, appellant’s counsel requested a telephonic hearing
before an OWCP hearing representative, which was held on December 14, 2011.3 At the
hearing, appellant testified that after she resigned from the employing establishment she worked
full time as a script editor and been offered additional movies on which to work. She testified
that she had no regular medical treatment since 2009 and started treatment for her right hand
complaints with Dr. Uzun in 2010. Appellant stated that she filed a recurrence claim in order to
reopen her claim to obtain medical treatment with Dr. Uzun.
In a January 25, 2012 report, Dr. Uzun noted that appellant was last seen on
December 20, 2011 as a follow up to her employment injuries. On physical examination,
appellant’s wrists and hands revealed grip weakness and limited range of motion due to pain.
Dr. Uzun reported that testing revealed moderate bilateral carpal tunnel syndrome with wrist
median nerve entrapment. He reported that appellant continued to have bilateral arm and hand
pain, weakness, tingling, numbness and difficulty with motor function due to her employment
injury. Dr. Uzun recommended that her claim be reopened for medical treatment.
By decision dated February 15, 2012, the hearing representative affirmed the August 24,
2011 denial of appellant’s claim for a recurrence of disability on and after April 7, 2007. She
found the medical evidence was not sufficient to establish appellant’s current condition or
disability was a result of her federal employment.
On July 30, 2012 appellant’s counsel requested reconsideration. He submitted a June 5,
2012 report from Dr. Uzun, who noted that appellant was seen for multiple neck, back, shoulder,
arm, hand and wrist complaints and headaches. Her employment history reflected that she quit
her job at the employing establishment in April 2007. Dr. Uzun reviewed appellant’s medical
records and provided physician findings. He noted limited bilateral wrist and hand range of
motion due to pain and weakness. Dr. Uzun stated that his review of medical records from
appellant’s prior physician indicated that her current symptoms were the same as her prior
symptoms. He concluded that her current condition was caused by her work at the employing
establishment. On January 29 and March 11, 2013 appellant’s counsel again requested
reconsideration and noted that appellant had previously requested reconsideration in a July 30,
2012 letter.
By decision dated April 12, 2013, OWCP denied appellant’s request for reconsideration
without a merit review.
3

On October 29, 2011 appellant filed a claim for a schedule award. OWCP has not issued a final decision on this
issue as she had not reached maximum medical improvement.

3

By order dated November 7, 2013, the Board set aside the April 12, 2013 nonmerit
decision and remanded to OWCP as it failed to issue a decision within 90 days of the request for
reconsideration.4
In a November 22, 2013 report, Dr. Uzun reported seeing appellant for upper extremity
and back pain sustained as the result of her employment. He related that her forearm condition
was a result of her work duties, which required repetitive gripping and twisting motions.
Appellant informed Dr. Uzun that she resigned as she was working overtime. Dr. Uzun related
that she continued to be symptomatic and that she has not reached maximum medical
improvement. He reiterated that appellant’s current symptoms were the same as those which
occurred while working at the employing establishment. Dr. Uzun attributed her condition to her
federal work duties as no job she accepted after resigning could have caused her symptoms.
By decision dated December 10, 2013, OWCP denied modification of its prior decisions
denying appellant’s claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5 If the disability results from new exposure to work factors, the legal
chain of causation from the accepted injury is broken and an appropriate new claim should be
filed.6
ANALYSIS
OWCP accepted appellant’s claim for bilateral radial styloid tenosynovitis and bilateral
de Quervain’s tendinitis. The record reflects that she resigned from the employing establishment
on April 12, 2007 to pursue a career as a script editor, work which she obtained. On January 26,
2011 appellant filed a claim for a recurrence of disability beginning April 2, 2007. OWCP
denied her claim finding that the evidence failed to establish her claim. The issue is whether
appellant established that she sustained a spontaneous recurrence of disability on and after
April 2, 2007 due to her accepted bilateral radial styloid tenosynovitis or bilateral de Quervain’s
tendinitis condition. The Board finds that she failed to establish that her claim for a recurrence
of disability commencing April 2, 2011 was due to her accepted employment conditions.
Appellant submitted medical evidence from her treating physician, Dr. Uzun, who noted
a history that she retired from the employing establishment in April 2007. Dr. Uzun reviewed
4

Docket No. 13-1344 (issued November 7, 2013).

5

20 C.F.R. § 10.5(x). See also A.M., Docket No. 09-1895 (issued April 23, 2010); Hubert Jones, Jr., 57 ECAB
467 (2006).
6

K.C., Docket No. 08-2222 (issued July 23, 2009); Cecelia M. Corley, 56 ECAB 662 (2005); Donald T. Pippin,
54 ECAB 631 (2003); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3
(May 1997).

4

medical records, provided findings on physical examination and listed her current symptoms.
Appellant was seen for shoulder, back and neck complaints and migraine headaches. Dr. Uzun
diagnosed bilateral moderate carpal tunnel syndrome with wrist median nerve entrapment. He
stated generally that the symptoms for which he treated appellant were the same for which she
had previously been treated. Dr. Uzun did not adequately explain appellant’s disability for work
on or after April 2, 2007. As of April 12, 2007 appellant was no longer exposed to the duties of
a mail clerk and obtained work in the private sector. Dr. Uzun’s opinion on causal relationship
regarding her disability for work is not based on a full or accurate history and is speculative. The
Board has held that opinions unsupported by rationale are of diminished probative value.7
Dr. Uzun’s reports are insufficient to establish appellant’s claim.
The record also contains reports from Drs. Balfour and Burgess. Dr. Burgess concluded
that appellant was capable of performing light-duty work. Dr. Balfour found that she was not
disabled from work. As neither physician found that appellant had any disability, these reports
are insufficient to establish her claim for a recurrence of disability.
It is appellant’s burden of proof to provide evidence from a qualified physician to support
the recurrence of total disability for any period of time. She failed to submit rationalized medical
evidence establishing that her claimed recurrence of disability commencing April 2, 2007 was
causally related to the accepted employment conditions and therefore she failed to meet her
burden of proof.
The Board therefore affirms the October 28, 2011 OWCP decision concerning the denial
of compensation based on a recurrence of appellant’s work-related disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not sustain a recurrence of disability beginning on
April 2, 2007 causally related to her accepted employment injury.

7

T.M., Docket No. 08-975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 10, 2013 is affirmed.
Issued: August 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

